Bliss, Judge,
delivered the opinion of the court.
This was an action upon an account, and is among the class of cases in which the issues of fact are triable by jury. These issues, by consent of parties, were referred to a referee, and defendant excepted to his report, but it was sustained by the court and judgment rendered upon it. The case is brought here by appeal, and defendant asks us to reverse the judgment for the reason alone that the report of the referee was against the weight of evidence. The trial court had the right for this reason to set aside the report, but it is no error of law to refuse to do so. Issues triable by jury may be submitted to the court or referred to a referee, and in either case the jury, the court, or the referee, are the sole judges of the weight of evidence submitted to them, subject to review as before stated. It is against all principle and precedent for us to interfere unless some error of law is shown in proceedings.
The judgment is affirmed.
The other judges concur.